Order directing an examination of the plaintiffs before trial modified by permitting an examination as to items numbered 13, 29, *73535, 36, 47, 48, 49, 50, 52, 57 and 60 in the notice of motion, in addition to the items allowed in the order; the examination as to items 2, 11, 12, 13, 48, 49 and 50 to be limited to transactions prior to February 22, 1934, and as so modified affirmed, without costs; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Davis, Taylor and Close, JJ., concur.